DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 7/23/2019. This Office Action replaces the non-final rejection mailed 11/25/2020.

Claim Analysis
3.	Summary of Claim 1:
A rubber composition comprising at least 

a rubber ingredient, 

carbon black 

and a compound described in formula (I) below: 


    PNG
    media_image1.png
    224
    477
    media_image1.png
    Greyscale


in the formula (I), R' and R2 represent a hydrogen atom, and an alkyl group, an alkenyl group or an alkynyl group having a carbon number of 1 to 20, and R' and R2 may be the same or different; M+ represents a sodium ion, a potassium ion or a lithium ion, wherein the rubber composition contains carbon black having a surface activity ((N2SA)/(IA)) of at least 1.0 or more as the carbon black.

 


Claim Rejections - 35 USC § 103


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US PG Pub 2014/0128531 A) listed on the IDS dated 7/23/2019 as evidenced by Muraoka et al. (US Patent 5,859,142). 
Miyazaki et al. teach a rubber composition comprising a rubber, carbon black, and a compound represented by formula (I):


    PNG
    media_image2.png
    157
    350
    media_image2.png
    Greyscale


Miyazaki et al. are silent regarding the IA of the carbon black and are further silent on the ratio of the N2SA / IA.
Muraoka et al. teach the N330 carbon black produced by Cabot (which is one of the various carbon blacks taught by Miyazaki et al.) has an iodine adsorption number of 82 mg/g (Table 2 footnotes). 
Miyazaki et al. as evidenced by Muraoka et al. and the claims differ in that Miyazaki et al. as evidenced by Muraoka et al. do not teach the exact same ratio as recited in the instant claims.
Miyazaki et al. teach the nitrogen adsorption specific surface area of 80 to 250 [0085] and Muraoka et al. teach the IA of 82 mg/g. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of the N2SA taught by Miyazaki et al. will result in a ratio of N2SA / IA that overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Regarding claim 2, Miyazaki et al. teach the compound represented by formula (I) in a preferred embodiment in an amount of 1 part by weight (Table 1).
Regarding claim 3, Miyazaki et al. teach the carbon black in an amount of 10, 40 and 50 in preferred embodiments (Table 1).
Regarding claim 4, Miyazaki et al. teach the carbon black N330 in an amount of 50 parts by weight in a preferred embodiment, wherein the N330 has the ratio of N2SA / IA of 1.4 thereby reading on the claimed range of 5 mass% or more as required by the instant claim.



    PNG
    media_image2.png
    157
    350
    media_image2.png
    Greyscale

wherein R1 and R2 are hydrogen, a C1-C20 alkyl, alkenyl or alkynyl group, M+ represents a metal ion, wherein the metal ion is sodium, potassium or lithium (claims 1 and 3), wherein in a first mixing step the rubber component is mixed with carbon black and the compound of formula (I) to form a masterbatch [0147], wherein in a second mixing step “the rest of” the ingredients were mixed to the masterbatch which includes wax and stearic acid (Table 3), wherein the compound of formula (I) is added in an amount of 0.5 to 5 parts by mass per 100 parts by mass of the carbon black [0027], and wherein the carbon black is an amount of from 10 to 50 parts by mass per 100 parts by mass of the rubber [0026] thereby reading on the claimed range of 0.1 parts by mass or more and 0.75 parts by mass or less based on 100 parts by mass of the total amount of the rubber.  
Miyazaki et al. are silent regarding the IA of the carbon black and are further silent on the ratio of the N2SA / IA.
Muraoka et al. teach the N330 carbon black produced by Cabot (which is one of the various carbon blacks taught by Miyazaki et al.) has an iodine adsorption number of 82 mg/g (Table 2 footnotes). 
Miyazaki et al. as evidenced by Muraoka et al. and the claims differ in that Miyazaki et al. as evidenced by Muraoka et al. do not teach the exact same ratio as recited in the instant claims.
2SA taught by Miyazaki et al. will result in a ratio of N2SA / IA that overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Regarding claim 7, Miyazaki et al. teach the wax in an amount of 1.5 parts by mass (Table 1).
Regarding claim 8, Miyazaki et al. teach the stearic acid in an amount 3.5 parts by mass (Table 1).

7.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG Pub 2014/0128532 A) listed on the IDS dated 7/23/2019 as evidenced by Kawaguchi et al. (US Patent 4,629,758).
	Regarding claim 1, Nakamura et al. teach a rubber composition comprising a rubber, carbon black, and a compound represented by formula (I):


    PNG
    media_image2.png
    157
    350
    media_image2.png
    Greyscale


Nakamura et al. are silent regarding the IA of the carbon black and are further silent on the ratio of the N2SA / IA.
However, Nakamura et al. teach the carbon black Diablack, wherein one of the Diablack carbon blacks has an iodine absorption value of 82 mg/g as evidenced by Kawaguchi et al. (col. 1 line 51, col. 10 line 18 referred to as “HAF”). 
Nakamura et al. as evidenced by Kawaguchi et al. and the claims differ in that Nakamura et al. as evidenced by Kawaguchi et al. do not teach the exact same ratio as recited in the instant claims.
Nakamura et al. teach the nitrogen adsorption specific surface area of 20 to 330 (claim 6) and Kawaguchi et al. teach the IA of 82 mg/g. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of the N2SA taught by Nakamura et al. will result in a ratio of N2SA / IA that overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 

Regarding claim 2, Nakamura et al. teach the amount of the compound represented by the formula (I) is preferably 0.5 to 20 parts by mass per 100 parts of the carbon black [0018] wherein the carbon black is 10 to 100 parts by mass per 100 parts by mass of the rubber component [0015] thereby reading on the claimed range of 0.1 parts by mass or more and 0.30 parts by mass or less based on 100 parts by mass of a total amount of the rubber ingredient as required by the instant claim.

Regarding claim 4, Nakamura et al. teach the carbon black 1 in the amount of 50 parts by mass (Table 1) wherein the carbon black 1 corresponds to the Diablack I which has the ratio of N2SA / IA of 1.4 thereby reading on the claimed range of 5 mass% or more as required by the instant claim.

Regarding claims 5 and 6, Nakamura et al. teach a method of mixing a rubber composition as set forth above for claim 1, wherein the rubber composition comprises rubber, carbon black and the compound of formula I (Table 5), wherein the compound is mixed in an amount of 0.5 (Table 5, Example 13) thereby reading on the claimed range of 0.1 parts by mass or more and 0.75 parts by mass or less as required by the instant claim. Nakamura et al. further teach wax and stearic acid are added (Table 6).
Nakamura et al. are silent regarding the wax and stearic acid being added in a second mixing step.
However, case law has held that the order of mixing ingredients is prima facie obvious. See MPEP 2144.04.IV.C. Therefore, it would have been obvious to one of ordinary skill the art to mix the wax and stearic acid after the initial mixing of rubber, carbon black and the compound of formula I, thereby arriving at the claimed invention.
Regarding claim 7, Nakamura et al. teach the wax in an amount of 1 parts by mass (Table 6).
Regarding claim 8, Nakamura et al. teach the stearic acid in an amount of 2 parts by mass (Table 6).





Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takeshi, et al. (JP 2016-210834 as listed on the IDS dated 7/23/2019)
Takeshi et al. teach a rubber composition comprising a diene rubber, carbon black and a compound represented by general formula (I):


    PNG
    media_image3.png
    252
    835
    media_image3.png
    Greyscale


wherein R1  is a divalent aromatic hydrocarbon group having 6 carbons, X is –NH, R2 and R3 are hydrogen and R4 is –ONa (claim 1) thereby reading on the instant formula (I) when the instant R1 and R2 are hydrogen and M+ represents a sodium ion. Takeshi et al. further teach the carbon black has a nitrogen adsorption specific surface area of 125 – 150 m2/g.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763